Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered August 16, 2001. The judgment convicted defendant, upon a jury verdict, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*1236Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of murder in the second degree (Penal Law § 125.25 [2]). Contrary to the contention of defendant, County Court properly denied his motion to suppress the physical evidence seized from his vehicle as well as his statements to the police. The police were initially justified in stopping defendant based on a traffic infraction (see People v Sobotker, 43 NY2d 559, 563-564 [19783; People v Dunnigan, 1 AD3d 930 [2003] ), and their continued detention of defendant was justified by an officer’s observation of what appeared to be a body in plain view in the back seat of defendant’s vehicle (see Dunnigan, 1 AD3d 930 [2003]).
Because defendant failed to provide good cause for his delay in complying with the notice requirements of CPL 250.10, the court properly determined that the expert psychiatric testimony offered by defendant was inadmissible (see People v Brown, 4 AD3d 886 [2004]). Contrary to defendant’s further contentions, the court’s evidentiary rulings were not an abuse of discretion (see generally People v Pobliner, 32 NY2d 356, 369-370 [1973], rearg denied 33 NY2d 657 [1973], cert denied 416 US 905 [1974]; People v Whitlatch, 294 AD2d 909 [2002], lv denied 98 NY2d 703 [2002]). The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.